

	

		II

		109th CONGRESS

		1st Session

		S. 1772

		IN THE SENATE OF THE UNITED STATES

		

			September 26, 2005

			Mr. Inhofe (for himself,

			 Mr. DeMint, Ms.

			 Murkowski, Mr. Voinovich,

			 Mr. Isakson, Mr. Thune, and Mr.

			 Bond) introduced the following bill; which was read twice and

			 referred to the Committee on Environment

			 and Public Works

		

		A BILL

		To streamline the refinery permitting process, and for

		  other purposes.

	

	

		1.Short title

			(a)Short

			 titleThis Act may be cited as the Gas Petroleum Refiner Improvement and Community

			 Empowerment Act or the Gas PRICE

			 Act.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title.

					Sec. 2. Definitions.

					TITLE I—Economic development assistance to encourage

				petroleum-based refinery activity on BRAC property

					Sec. 101. Economic development assistance to encourage

				petroleum-based refinery activity on BRAC property.

					TITLE II—Refinery permitting process

					Sec. 201. Streamlining of refinery permitting

				process.

					Sec. 202. Authorization of appropriations.

					TITLE III—Efficiency

					Sec. 301. Efficiency.

					TITLE IV—Fuel emergency waivers and boutique fuel

				reductions

					Sec. 401. Fuel emergency waivers.

					Sec. 402. Boutique fuel reductions.

					TITLE V—Future fuels

					Sec. 501. Future fuels.

				

			2.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(2)Indian

			 tribeThe term Indian tribe has the meaning given

			 the term in section 4 of the Indian Self-Determination and Education Assistance

			 Act (25 U.S.C. 450b).

			(3)PermitThe

			 term permit means any permit, license, approval, variance, or

			 other form of authorization that a refiner is required to obtain under any

			 Federal, State, or Indian tribal law.

			(4)RefinerThe

			 term refiner means a person that—

				(A)owns or operates

			 a refinery; or

				(B)seeks to become

			 an owner or operator of a refinery.

				(5)Refinery

				(A)In

			 generalThe term refinery means a facility at which

			 crude oil is refined into transportation fuel or other petroleum

			 products.

				(B)InclusionThe

			 term refinery includes a refinery expansion.

				(6)Refinery

			 expansionThe term refinery expansion means a

			 physical change in a refinery that results in an increase in the capacity of

			 the refinery.

			(7)Refinery

			 permitting agreementThe term refinery permitting

			 agreement means an agreement entered into between the Administrator and

			 a State or Indian tribe under section 201.

			(8)Refinery

			 projectThe term refinery project means a project

			 for—

				(A)acquisition or

			 development of a base realignment and closure site for use for a petroleum

			 refinery; or

				(B)acquisition,

			 development, rehabilitation, expansion, or improvement of petroleum refining

			 operations on a base realignment and closure site or in a community affected by

			 a base realignment and closure site.

				(9)SecretaryThe

			 term Secretary means the Secretary of Commerce.

			(10)StateThe

			 term State means—

				(A)a State;

				(B)the District of

			 Columbia;

				(C)the Commonwealth

			 of Puerto Rico; and

				(D)any other

			 territory or possession of the United States.

				IEconomic

			 development assistance to encourage petroleum-based refinery activity on BRAC

			 property

			101.Economic

			 development assistance to encourage petroleum-based refinery activity on BRAC

			 property

				(a)PriorityNotwithstanding

			 section 206 of the Public Works and Economic Development Act of 1965 (42 U.S.C.

			 3146), in awarding funds made available to carry out section 209(c)(1) of that

			 Act (42 U.S.C. 3149(c)(1)) pursuant to section 702 of that Act (42 U.S.C.

			 3232), the Secretary and the Economic Development Administration shall give

			 priority to refinery projects.

				(b)Federal

			 shareExcept as provided in subsection (c)(3)(B) and

			 notwithstanding the Public Works and Economic Development Act of 1965

			 (42 U.S.C.

			 3121 et seq.), the Federal share of a refinery project shall be

			 80 percent of the project cost.

				(c)Additional

			 award

					(1)In

			 generalThe Secretary shall make an additional award in

			 connection with a grant made to a recipient for a refinery project.

					(2)AmountThe

			 amount of an additional award shall be 10 percent of the amount of the grant

			 for the refinery project.

					(3)UseAn

			 additional award under this subsection shall be used—

						(A)to carry out any

			 eligible purpose under the Public Works and Economic Development Act of 1965

			 (42 U.S.C.

			 3121 et seq.);

						(B)notwithstanding

			 section 204 of that Act (42 U.S.C. 3144), to pay up to 100 percent of the cost

			 of an eligible project or activity under that Act; or

						(C)to meet the

			 non-Federal share requirements of that Act or any other Act.

						(4)Non-Federal

			 sourceFor the purpose of paragraph (3)(C), an additional award

			 shall be treated as funds from a non-Federal source.

					(5)FundingThe

			 Secretary shall use to carry out this subsection any amounts made available for

			 economic development assistance programs or under section 702 of that Act (42

			 U.S.C. 3232).

					IIRefinery

			 permitting process

			201.Streamlining

			 of refinery permitting process

				(a)In

			 GeneralAt the request of the Governor of a State or the

			 governing body of an Indian tribe, the Administrator shall enter into a

			 refinery permitting agreement with the State or Indian tribe under which the

			 process for obtaining all permits necessary for the construction and operation

			 of a refinery shall be streamlined using a systematic interdisciplinary

			 multimedia approach as provided in this title.

				(b)Authority of

			 AdministratorUnder a refinery permitting agreement—

					(1)the Administrator

			 shall have authority, as applicable and necessary, to—

						(A)accept from a

			 refiner a consolidated application for all permits that the refiner is required

			 to obtain to construct and operate a refinery;

						(B)establish a

			 schedule under which each Federal, State, or Indian tribal government agency

			 that is required to make any determination to authorize the issuance of a

			 permit shall—

							(i)concurrently

			 consider, to the maximum extent practicable, each determination to be made;

			 and

							(ii)complete each

			 step in the permitting process; and

							(C)issue a

			 consolidated permit that combines all permits that the refiner is required to

			 obtain; and

						(2)the Administrator

			 shall provide to State and Indian tribal government agencies—

						(A)financial

			 assistance in such amounts as the agencies reasonably require to hire such

			 additional personnel as are necessary to enable the government agencies to

			 comply with the applicable schedule established under paragraph (1)(B);

			 and

						(B)technical, legal,

			 and other assistance in complying with the refinery permitting

			 agreement.

						(c)Agreement by

			 the StateUnder a refinery permitting agreement, a State or

			 governing body of an Indian tribe shall agree that—

					(1)the Administrator

			 shall have each of the authorities described in subsection (b); and

					(2)each State or

			 Indian tribal government agency shall—

						(A)make such

			 structural and operational changes in the agencies as are necessary to enable

			 the agencies to carry out consolidated project-wide permit reviews concurrently

			 and in coordination with the Environmental Protection Agency and other Federal

			 agencies; and

						(B)comply, to the

			 maximum extent practicable, with the applicable schedule established under

			 subsection (b)(1)(B).

						(d)Interdisciplinary

			 approach

					(1)In

			 generalThe Administrator and a State or governing body of an

			 Indian tribe shall incorporate an interdisciplinary approach, to the maximum

			 extent practicable, in the development, review, and approval of refinery

			 permits subject to this title.

					(2)OptionsAmong

			 other options, the interdisciplinary approach may include use of—

						(A)environmental

			 management practices; and

						(B)third party

			 contractors.

						(e)Deadlines

					(1)New

			 refineriesIn the case of a consolidated permit for the

			 construction of a new refinery, the Administrator and the State or governing

			 body of an Indian tribe shall approve or disapprove the consolidated permit not

			 later than—

						(A)270 days after

			 the date of the receipt of the application for the consolidated permit;

			 or

						(B)on agreement of

			 the applicant, the Administrator, and the State or governing body of the Indian

			 tribe, 90 days after the expiration of the deadline established under

			 subparagraph (A).

						(2)Expansion of

			 existing refineriesIn the case of a consolidated permit for the

			 expansion of an existing refinery, the Administrator and the State or governing

			 body of an Indian tribe shall approve or disapprove the consolidated permit not

			 later than—

						(A)90 days after the

			 date of the receipt of the application for the consolidated permit; or

						(B)on agreement of

			 the applicant, the Administrator, and the State or governing body of the Indian

			 tribe, 30 days after the expiration of the deadline established under

			 subparagraph (A).

						(f)Federal

			 agenciesEach Federal agency that is required to make any

			 determination to authorize the issuance of a permit shall comply with the

			 applicable schedule established under subsection (b)(1)(B).

				(g)Judicial

			 reviewAny civil action for review of any determination of any

			 Federal, State, or Indian tribal government agency in a permitting process

			 conducted under a refinery permitting agreement brought by any person or entity

			 shall be brought exclusively in the United States district court for the

			 district in which the refinery is located or proposed to be located.

				(h)Efficient

			 permit reviewIn order to reduce the duplication of procedures,

			 the Administrator shall use State permitting and monitoring procedures to

			 satisfy substantially similar Federal requirements under this title.

				(i)SeverabilityIf

			 1 or more permits that are required for the construction or operation of a

			 refinery are not approved on or before any deadline established under

			 subsection (e), the Administrator may issue a consolidated permit that combines

			 all other permits that the refiner is required to obtain other than any permits

			 that are not approved.

				(j)SavingsNothing

			 in this section affects the operation or implementation of otherwise applicable

			 law regarding permits necessary for the construction and operation of a

			 refinery.

				202.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			IIIEfficiency

			301.Efficiency

				(a)Methane

			 reduction projects

					(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Administrator shall solicit applications from eligible entities,

			 as determined by the Administrator, for grants under the Natural Gas STAR

			 Program under the Environmental Protection Agency to pay the Federal share of

			 the cost of projects relating to the reduction of methane emissions in the oil

			 and gas industries.

					(2)Project

			 inclusionsTo receive a grant under paragraph (1), the

			 application of the eligible entity shall include—

						(A)an identification

			 of 1 or more technologies used to achieve a reduction in the emission of

			 methane; and

						(B)an analysis of

			 the cost-effectiveness of a technology described in subparagraph (A).

						(3)LimitationA

			 grant to an eligible entity under this subsection shall not exceed

			 $50,000.

					(4)Federal

			 shareThe Federal share of the cost of a project under this

			 subsection shall not exceed 50 percent.

					(5)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $1,000,000 for the period of fiscal years 2006 through

			 2010.

					(b)Efficiency

			 promotion workshops

					(1)In

			 generalThe Administrator, in conjunction with the Interstate Oil

			 and Gas Compact Commission, shall conduct a series of technical workshops to

			 provide information to officials in oil- and gas-producing States relating to

			 methane emission reduction techniques.

					(2)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $1,000,000 for the period of fiscal years 2006 through

			 2010.

					IVFuel emergency

			 waivers and boutique fuel reductions

			401.Fuel emergency

			 waiversSection 211(c)(4)(C)

			 of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by section 1541 of

			 the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106)) is

			 amended—

				(1)by redesignating

			 the first clause (v) as clause (vi);

				(2)by redesignating

			 the second clause (v) as clause (vii); and

				(3)by inserting after clause (iv) the

			 following:

					

						(v)A State shall be held harmless and

				not be required to revise its State implementation plan under section 110 to

				account for the emissions from a waiver granted by the Administrator under

				clause

				(ii).

						.

				402.Boutique fuel

			 reductionsSection

			 211(c)(4)(C)(vii) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)(vii)) (as

			 redesignated by section 401(2)) is amended by striking subclauses (III) and

			 (IV) and inserting the following:

				

					(III)The Administrator shall remove a

				fuel from the list published under subclause (II) if a fuel ceases to be

				included in a State implementation plan or if a fuel in a State implementation

				plan is identical to a Federal fuel formulation implemented by the

				Administrator and shall reduce the total number of fuels permitted to be

				included in a State implementation plan or revision on the list published under

				subclause (II) accordingly.

					(IV)Subclause (I) shall not limit the

				authority of the Administrator to approve a control or prohibition respecting

				any new fuel under this paragraph in a State implementation plan or revision to

				a State implementation plan if the new fuel completely replaces a fuel on the

				list published under subclause

				(II).

					.

			VFuture

			 fuels

			501.Future

			 fuels

				(a)EPA evaluation

			 of Fischer-Tropsch diesel and jet fuel as an emission control strategy

					(1)In

			 generalIn cooperation with the Secretary of Energy, the

			 Secretary of Defense, the Administrator of the Federal Aviation Administration,

			 Secretary of Health and Human Services, and Fischer-Tropsch industry

			 representatives, the Administrator shall—

						(A)conduct a

			 research and demonstration program to evaluate the air quality benefits of

			 ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet

			 fuel;

						(B)evaluate the use

			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing

			 engine exhaust emissions; and

						(C)submit

			 recommendations to Congress on the most effective use and associated benefits

			 of these ultra-clean fuel for reducing public exposure to exhaust

			 emissions.

						(2)Guidance and

			 technical supportThe Administrator shall, to the extent

			 necessary, issue any guidance or technical support documents that would

			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and

			 blends.

					(3)RequirementsThe

			 program described in paragraph (1) shall consider—

						(A)the use of neat

			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude

			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation

			 sector; and

						(B)the production

			 costs associated with domestic production of those ultra clean fuel and prices

			 for consumers.

						(4)ReportsThe

			 Administrator shall submit to the Committee on Environment and Public Works of

			 the Senate and the Committee on Energy and Commerce of the House of

			 Representatives—

						(A)not later than

			 October 1, 2006, an interim report on actions taken to carry out this

			 subsection; and

						(B)not later than

			 December 1, 2007, a final report on actions taken to carry out this

			 subsection.

						(b)Commercial

			 products from coal and petroleum coke-based Fischer-Tropsch process loan

			 guarantee program

					(1)In

			 generalFunds made available under paragraph (7) may be provided

			 for the cost (as defined in the Federal Credit Reform Act of 1990 (2 U.S.C. 661

			 et seq.)) of loan guarantees to carry out domestic coal and petroleum

			 coke-based Fischer-Tropsch commercial demonstration projects for the production

			 of diesel and jet transportation fuel.

					(2)Demonstration

			 projects

						(A)In

			 generalSubject to paragraph (5), the Administrator, in

			 consultation with the Secretary of the Treasury and Secretary of Energy, shall

			 issue loan guarantees under this subsection to carry out not more than 2

			 projects to commercially demonstrate the feasibility and viability of

			 converting coal and petroleum coke, a refinery byproduct, into ultra-clean

			 Fischer-Tropsch diesel or jet fuel, including—

							(i)1

			 project to convert coal into ultra-clean Fischer-Tropsch transportation fuel;

			 and

							(ii)1

			 project to convert a blend of coal and petroleum coke into ultra-clean

			 Fischer-Tropsch transportation fuel.

							(B)Design

			 capacityEach project shall have a design capacity to produce at

			 least 100,000,000 gallons of Fischer-Tropsch diesel or jet fuel each

			 year.

						(3)Applicant

			 assurancesAn applicant for a loan guarantee under this

			 subsection shall provide assurances, satisfactory to the Administrator,

			 that—

						(A)the recipient has

			 demonstrated the Fischer-Tropsch process of the applicant through the operation

			 of a domestic continuous process facility with a cumulative output of at least

			 50,000 gallons of diesel or jet fuel;

						(B)the demonstration

			 project—

							(i)has

			 been subject to a full technical review;

							(ii)is

			 covered by adequate production volume guarantees; and

							(iii)with the loan

			 guarantee, is economically viable within the project life; and

							(C)there is a

			 reasonable assurance of repayment of the guaranteed loan.

						(4)Limitations

						(A)Maximum

			 guaranteeExcept as provided in subparagraph (B), a loan

			 guarantee under this subsection may be issued for up to 80 percent of the

			 estimated cost of a project, but may not exceed $750,000,000 for a

			 project.

						(B)Additional

			 guarantees

							(i)In

			 generalThe Administrator may issue additional loan guarantees

			 for a project to cover up to 80 percent of the excess of actual project cost

			 over estimated project cost but not to exceed 15 percent of the amount of the

			 original guarantee.

							(ii)Principal and

			 interestSubject to subparagraph (A), the Administrator shall

			 guarantee 100 percent of the principal and interest of a loan guarantee made

			 under subparagraph (A).

							(5)Insufficient

			 amountsIf the amount made available to carry out this subsection

			 is insufficient to allow the Administrator to make loan guarantees for the 2

			 projects described in paragraph (2), the Administrator shall issue loan

			 guarantees for 1 qualifying project under this subsection based on the criteria

			 established under paragraph (3), with the priority given to a coal-based

			 project.

					(6)ApprovalAn

			 application for a loan guarantee under this subsection shall be approved or

			 disapproved by the Administrator not later than 90 days after the application

			 is received by the Administrator.

					(7)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this subsection.

					

